DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (20030133811A1).
Yen, in figures 1-4, teaches (cl.1) a kit, comprising: a centrifugal pump assembly having a casing 30,16, a plurality of outlet ports 33 in continuous fluid communication with an interior of said casing without interruption and oriented in different directions along the same plane (see figures 1-3), an axially-extending aperture 19 arranged to receive a rotatable shaft power 1 and positioned substantially perpendicular to the plane defined by the outlet ports; and at least one adapter 34 having a first open end (not numbered) configured and dimensioned to be removably connectable to one of said outlet ports of said centrifugal pump assembly, a second open end (not numbered) configured and dimensioned to be removably connectable to a water circulation system, and a hollow body (not numbered) connecting the first open end and the second open end, (cl.5) the rotatable shaft power 1 is provided by a motor M, (cl.6) the centrifugal pump assembly is configured to mate with a strainer assembly on one side of the centrifugal pump assembly and mate with a motor on an opposite side of the centrifugal pump assembly (Note. Since no strainer is claimed, only configuration to mate, therefore Yen meets the limitations of claim 6), (cl.7) said plurality of outlet ports 33 are respectively oriented in vertical and horizontal positions (Note. Since the pump can be oriented at any position to meet the industrial application or during the storage time on the shelf, the pump of Yen meets the limitations of claim 7), (cl.11) the centrifugal pump assembly defines a channel 31 positioned along an interior circumference and connected to each of the outlet ports 33, (cl.13) said water circulation system circulates water from a swimming pool (Note. Regarding claim(s) 13, the phrase “circulates water from a swimming pool” merely represents an intended use or a way a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of Yen. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. (cl.14) said plurality of outlet ports 33 continuously communicate with the interior of said casing without interruption.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (20030133811A1) in view of Mayleben (US20190048875A1).
	Yen teaches all the claimed subject matter except that he doesn’t teach the subject matter of claims 2-4, 8, 12, and 15-18.
	Mayleben, in figures 1-21, teaches (cl.2) at least one cap 106 configured and dimensioned to engage and close one of said outlet ports of said centrifugal pump assembly, (cl.3) the cap is configured to screw onto said outlet port having an internal thread or an external thread, (cl.4) the water circulation system is selected from the group consisting of a diatomaceous earth filter system, cartridge filter system and sand filter system (see the whole document), (cl.8) at least one of said plurality of outlet ports has an internal thread and/or at least one of said plurality of outlet ports has an external thread (see figures), (cl.12) a motor configured to mate with the centrifugal pump assembly and providing said rotatable shaft power (taught by Yen); and a strainer (Mayleben uses the term “filter”) assembly configured to mate with the centrifugal pump assembly and introducing water filtered through the strainer assembly into the centrifugal pump assembly (see paragraphs [0065] – [0067], (cl.15) each of said outlet ports is configured to be closed to direct fluid to the other outlet port (the purpose of invention of Mayleben), (cl.16) said adapter comprises at least one of internal and external threads (see figures), (cl.17) said adapter comprises an outer cylindrical circumference having sections with different outer diameters, a first said section configured to mate with one of said outlet ports, and a second said section configured to connect with the water circulation system (Note. In figure 1B, for example, Mayleben shows an SAE/Metric adapter, having coned pipe threads on the pump side of the adapter 102, and parallel threads on the other side, at least the pipe thread has a varying diameter), (cl.18) said first and second sections each comprise external threads.
Since Yen and Mayleben are analogous art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly/kit of Yen with the threaded adapter as taught by Mayleben for providing a pump assembly with threaded adapters for widening the scope of different industrial application without major modifications for the pump casing or excluding excessive works for adapting a pump to the system for further use, and for cutting costs.

	Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 9, prior art fails to teach or fairly suggest the casing has an inner shell and an outer shell concentrically spaced apart from each other.
Regarding claim 10, prior art fails to teach or fairly suggest a housing extension configured to cover a face of a motor and including a slot at a bottom thereof to allow air flow to cool the motor.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US7,156,617B2, US20030188772A1, US3,947,154A, and US3,851,993A are cited to show a multi-outlet pump.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745